Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-6, drawn to an apparatus consisting of an image classifier to classify at least one organ and an electric field optimizer to set stimulation parameters.
Group II, claim(s) 7-10, drawn to a method including identifying an image and classifying the image, and creating a treatment plan through an electric field optimizer.
Group III, claim(s) 11 and 12, drawn to an apparatus comprising an image classifier classifying at least one organ, an electric field optimizer setting stimulation parameters and calculating a magnitude of voltage to apply.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of an electric filed optimizer capable of allowing a user to modify settings, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Pearson et al. (US 2010/0250209, hereinafter “Pearson,” cited by Applicant).  The broadest reasonable interpretation of group I requires an apparatus that consists of an “image classifier to classify” (i.e., an image element that is capable of allowing a user to classify at least one organ) and an “electric field optimizer to set” stimulation parameters (i.e., an element capable of allowing a user to set stimulation parameters); group II requires a method comprising manually or automatically identifying an image and classifying the image, manually or automatically creating a treatment plan through an electric field optimizer, manually or automatically analyzing and evaluating the treatment plan, and manually or automatically treating the patient; and group III requires an apparatus comprising an image classifier actually classifying the organ on patient imaging, an electric field optimizer actually setting the stimulation parameters, and actually calculating the magnitude of voltage to apply.  In other words in terms of the image classification, group I requires only the ability of a user to utilize some image structural element to manually classify images; group II requires no image element at all, but only a step of identifying and classifying an image that can be done manually with, e.g., imaging printouts or displays by a clinician’s mental process; and group III requires an image classifier structural element that actually classifies at least one organ on patient imaging.  Regarding the electric field optimization, group I requires only an electric field optimizer that allows a user to manually set various stimulation parameters; group II requires a method step, that can be performed manually, of creating and applying a treatment plan through an electric field optimizer; and group III requires an electric field optimizer structural element that actually sets that parameters and calculates the magnitude of applied voltage.  Because the image classification can variously be performed manually with some sort of image element (group I), no image element at all (group II), or automatically with an image element (group III); and the electric field can be optimized with an electric field optimizer that is manually adjusted (groups I and II) or automatically adjusted/calculated (group III); the only technical feature common to all groups is an electric filed optimizer with the capability of allowing a user to at least manually set the number, position, and magnitude of the voltage applied to the electrodes.  Pearson discloses that this feature does not make a contribution over the prior art (pars. 0083, 0154, 0194, 0196, 0204, claim 1), and therefore fails to qualify as a “special technical feature” and unity is lacking.  
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WILLIAM KAHELIN whose telephone number is (571)272-8688. The examiner can normally be reached M-F, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792